       Case 2:20-cr-00104-TOR        ECF No. 25   filed 09/21/20   PageID.50 Page 1 of 3




 1
 2
 3
 4
                            UNITED STATES DISTRICT COURT
 5                         EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,
 8                                                    Case No.: 2:20-CR-0104-TOR
                            Plaintiff,
 9                                                    PROTECTIVE ORDER
10                    v.
11
     SILAS JAMES ENICK,
12
13                          Defendant.
14         The United States of America, having applied to this Court for a discovery
15   protective order regarding the disclosure of discovery and sensitive information (the
16
     “Discovery”) to Defense Counsel in connection with the United States’ discovery
17
     obligations, and the Court finding good cause therefore,
18
     IT IS HEREBY ORDERED:
19
           1.     The United States’ Unopposed Motion for Protective Order, ECF No.
20
     24, is GRANTED.
21
22         2.     Pursuant to the discovery obligations previously imposed by the Court,

23   the United States is authorized to disclose discovery in its possession and any
24   Protected Information contained therein. As used herein, “Protected Information”
25   means sensitive personal, business, and financial information of defendants and third
26   parties, including for example, social security numbers, driver’s license and
27   identification information, taxpayer identification numbers, tax information and
28   records, salary information, dates of birth, birth places, addresses, phone numbers,


     Protective Order – 1
       Case 2:20-cr-00104-TOR       ECF No. 25      filed 09/21/20   PageID.51 Page 2 of 3




 1   email addresses, personal photographs, cooperating witness information, minor
 2   witness information, and financial and business account numbers and information.
 3         3.     Counsel for Defendant (hereinafter “Defense Counsel”) shall not share
 4   or provide any discovery items produced by the United States in this case with
 5   anyone other than designated Defense Counsel, defense investigators, retained
 6
     expert witnesses, and support staff. Defense Counsel may permit the Defendant to
 7
     view unredacted discovery items in the presence of Defense Counsel, defense
 8
     investigators, and support staff. Defense Counsel personally, or through Defense
 9
     Counsel’s investigators and support staff, may show unredacted discovery items to
10
     witnesses in regard to items or events about which a witness may have personal
11
12   knowledge. Defense Counsel and his or her investigators and support staff shall not

13   allow the Defendant or witnesses to copy Protected Information contained in the
14   discovery.
15         4.     The discovery and information therein may be used only in connection
16   with the litigation of this case and for no other purpose. The discovery is now and
17   will forever remain the property of the United States. At the conclusion of the case,
18   Defense Counsel will return the discovery to the United States, will certify that it
19   has been shredded, or, if the materials are still needed, will store it in a secure place
20   and not disclose it to third parties. If the assigned Defense Counsel is relieved or
21
     substituted from the case, Defense Counsel will return the discovery to the United
22
     States or certify that it has been shredded.
23
           5.     Defense Counsel shall store the discovery in a secure place and will use
24
     reasonable care to ensure that it is not disclosed to third persons contrary to this
25
     Protective Order.
26
27         6.     Defense Counsel shall be responsible for advising the Defendant,

28   witnesses, and all members of the defense team of the contents of this Protective


     Protective Order – 2
       Case 2:20-cr-00104-TOR      ECF No. 25    filed 09/21/20   PageID.52 Page 3 of 3




 1   Order.
 2         7.     This Protective Order shall also apply to any new Defense Counsel that
 3   may later become counsel of record in this case.
 4         IT IS SO ORDERED. The District Court Executive is hereby directed to
 5   enter this order and furnish copies to counsel.
 6
 7
           DATED this 21st day of September 2020.
 8
 9
10                                    ____________________________
                                      Thomas O. Rice
11                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Protective Order – 3
